Judgment of the County Court of Kings county, convicting defendant of the crime of grand larceny in the second degree, unanimously affirmed, under section 542 of the Code of Criminal Procedure. Exceptions to the charge, taken by defendant, were dictated to the stenographer in the absence of the trial judge. While we do not countenance the action of the county judge in leaving the courtroom during a trial, without suspending proceedings, in the absence of proof of prejudice it would be highly technical to grant a new trial. Here the charge had been completed and all requests passed upon in the presence of the jury. (People v. Silver, 240 App. Div. 259.) Present — Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ.